Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  158147(52)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  BEATRICE BOLER, EDWIN ANDERSON,                                                                   Elizabeth T. Clement,
  ALLINE ANDERSON, and EPCO SALES, LLC,                                                                              Justices
            Plaintiffs-Appellees,
                                                                   SC: 158147
  v                                                                COA: 337383
                                                                   Ct of Claims: 16-000126-MK
  GOVERNOR, STATE OF MICHIGAN,
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and DEPARTMENT OF HEALTH
  AND HUMAN SERVICES,
            Defendants-Appellees,
  and
  DANIEL WYANT, LIANE SHEKTER-SMITH,
  ADAM ROSENTHAL, STEPHEN BUSCH,
  PATRICK COOK, MICHAEL PRYSBY,
  BRADLEY WURFEL, ED KURTZ, DARNELL
  EARLEY, GERARD AMBROSE, LOCKWOOD,
  ANDREWS & NEWMAN, P.C., and
  LOCKWOOD, ANDREWS & NEWMAN, INC.,
            Defendants,
  and
  DAYNE WALLING, HOWARD CROFT,
  MICHAEL GLASGLOW, DAUGHERTY
  JOHNSON III, and CITY OF FLINT,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Great Lakes Water Authority, the
  Detroit Water and Sewerage Department, and the Oakland County Water Resources
  Commissioner to participate as amici curiae and to file an amicus brief is GRANTED. The
  amicus brief submitted on September 13, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 5, 2018

                                                                              Clerk